Citation Nr: 0828590	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

The veteran enlisted in the Alaska Air National Guard in 
November 1970.  While a member of the Air National Guard, he 
had various periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA).  The veteran also had 
active service from March 1978 until January 1979, from 
August 1994 until August 1998, and from February 2002 until 
May 2002.  There is an unverified period of active duty from 
November 1993 until June 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDING OF FACT

The evidence of record does not demonstrate the diagnosed 
bilateral hearing loss is the result of disease or injury 
incurred in or aggravated by active military service or any 
period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1132, 1137, 1153, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in June 2004 and September 2004 
that fully addressed all notice elements.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied for bilateral hearing loss, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted service 
treatment records, private medical records and military 
orders in support of his claim.  Additionally, the veteran 
was afforded a VA examination in April 2005.

The Board notes that the service personnel records that would 
specify the veteran's periods of inactive duty training 
versus active duty training are not associated with the 
claims file.  As will be described in detail below, even 
assuming, arguendo, that all complaints and treatment of 
hearing loss noted in the service treatment records during 
years when the veteran was not serving on active duty 
occurred during active duty training, service connection 
would still not be warranted as there is no evidence of a 
nexus.  As such, a remand to specify the exact dates of the 
veteran's active duty training each year would be 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim the veteran seeks service 
connection for bilateral hearing loss.  Specifically, he 
contends that he was exposed to noise from aircraft when he 
served as a mechanic in the Air Force and Air National Guard.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a).  
Service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Active 
duty for training is defined, in part, as full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).

That an injury incurred in service alone is not enough. There 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

Concerning the veteran's periods of ACDUTRA and INACDUTRA, 
service connection will be granted if there is evidence of a 
current disability, evidence of an inservice incurrence or 
aggravation during a period of ACDUTRA or INACDUTRA and 
evidence of a nexus linking the current disability to the 
inservice incurrence.  In this regard, the April 2005 VA 
examination noted a current hearing loss disability pursuant 
to 38 C.F.R. § 3.385 as the veteran demonstrated auditory 
thresholds above 40 decibels in the 3000 and 4000 hertz 
frequencies of both ears.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.
 
Service treatment records prior to 1984 fail to reflect any 
significant complaints treatment or diagnoses of hearing 
loss.  Beginning in November 1984, however, several service 
treatment records document hearing loss, including multiple 
findings of hearing loss that would meet 38 C.F.R. § 3.385.  
For example, the November 1984 audiogram noted hearing of 55 
decibels in the 4000 hertz frequency of the left ear.  A 
follow up audiogram in December 1984 noted hearing threshold 
of 50 decibels in that frequency.  A November 1984 flying 
class examination noted hearing of 55 decibels in the 4000 
hertz frequency of the left ear.   

Given the inconsistent audiometric findings, the veteran 
underwent examination and several audiograms in May 1985.  
One May 1985 audiogram noted hearing of 50 decibels in the 
4000 threshold of the left ear.  A May 1985 record noted the 
veteran routinely worked in a hazardous noise environment and 
noted he always used hearing protection.  A May 1985 service 
treatment record noted significant hearing loss left, greater 
than right.  The etiology was undetermined.  A May 1985 
record noted the veteran had significant changes in 
audiometric readings bilaterally. The veteran was reexamined 
and was noted to have high frequency sensorineural hearing 
loss with otherwise normal tympanogram and excellent word 
discrimination.  A November 1985 flying examination noted 
hearing thresholds of 55 decibels in the 4000 hertz 
frequencies bilaterally.  Service treatment records continued 
to reflect this high frequency hearing loss throughout the 
veteran's National Guard service.  

As noted above it is unclear whether these notations were 
made during ACDUTRA or INACDUTRA.  Even assuming that all 
notations of hearing loss occurred during active duty for 
training, service connection is not warranted.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (Holding that the Board has 
the fundamental authority to decide a claim in the 
alternative.).  Specifically, there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran underwent a VA examination in April 2007 to 
determine whether the hearing loss was related to service.  
The examiner reviewed the claims file, including the service 
treatment records, and considered the veteran's complaints.  
During this examination the veteran reported noise from 
serving as a helicopter mechanic and navigator on flight 
crews during active and inactive duty, civilian noise 
exposure from working as a police office and recreational 
noise exposure from chain saws.  The veteran indicated he 
utilized hearing protection in his civilian duties.  

The examiner concluded the veteran had a moderately severe to 
mild sensorineural hearing loss at 3000-4000 hertz and 9000 
hertz bilaterally.  Speech recognition scores were excellent.  
The examiner opined that the configuration of the loss 
bilaterally was most consistent with noise exposure.  The 
examiner explained that the audiograms from the veteran's 
active duty in 1994-1995 did not show a significant threshold 
shift from earlier tests.  As such, the examiner concluded 
that the veteran's increased hearing loss was not due to 
aging and the greater loss in the left ear may be related to 
greater noise exposure when firing a weapon right handed, and 
specifically noted that this noise exposure from weapons was 
more likely from the veteran's civilian noise than his 
military noise.  

No other medical records of evidence express an opinion as to 
the etiology of the veteran's hearing loss.  In sum, the only 
evidence relating the veteran's hearing loss to his periods 
of active duty for training are the veteran's own statements.  
While the veteran may posit that hearing loss is attributable 
to military service, he is not shown to have the requisite 
competence to render such an opinion - especially one 
involving the evaluation of numeric test data resulting from 
clinical testing and applied to VA's regulations. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record clearly reflects the veteran had significant 
service as a police officer.  Furthermore, the examiner 
reviewed the claims file, examined the veteran and 
specifically found the more likely cause of the hearing loss 
was the veteran's civilian duties.  Given the evidence 
against the claim, to find the veteran's hearing loss is 
related to his periods of active duty for training would 
require speculation.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 



Turning to the veteran's periods of active duty, the Board 
notes the veteran had three distinct periods of active duty.  
Concerning the veteran's active duty from March 1978 until 
January 1979, the service medical records at that time fail 
to reflect any complaints, treatment or diagnoses of hearing 
loss.  Nor is there any evidence of a nexus relating the 
hearing loss to that period of service.  As such, service 
connection based upon the veteran's service in the 1970s is 
not warranted.

Concerning the veteran's subsequent active service from 
November 1993 until June 1994, from August 1994 until August 
1998 and from February 2002 until May 2002, the medical 
evidence of record reflects the veteran had a pre-existing 
hearing loss condition.  Under VA laws and regulations a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, while there are several periodic, annual and 
flight class examinations of record, there are no specific 
pre-induction examinations prior to any of the veteran's 
periods of active service.  Because the presumption of 
soundness has attached, VA holds the burden of proving by 
clear and unmistakable evidence that both (1) the veteran's 
disease or injury pre-existed service and (2) that such 
disease or injury was not aggravated by service. VAOGCPREC 3-
03.


Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is clear and unmistakable evidence 
the veteran had a preexisting hearing loss condition prior to 
his periods of active service from November 1993 until June 
1994, from August 1994 until August 1998 and from February 
2002 until May 2002.  As noted above, the first documentation 
of hearing loss was around November 1984.  Records in May 
1985 confirmed the diagnosis of high frequency sensorineural 
hearing loss and the service treatment records continued to 
reflect complaints and treatment of hearing loss.  

As such, the question is whether the veteran's active service 
aggravated the hearing loss disability.  The Board finds that 
the presumption of aggravation is rebutted as the evidence 
does not demonstrate that the hearing loss increased in 
severity during his period of active duty.  




								[Continued on next 
page]

Significantly, the May 1985 audiogram in which the hearing 
loss was first diagnosed noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
35
LEFT
0
5
5
25
50

Concerning the veteran's periods of service from November 
1993 until June 1994 and from August 1994 until August 1998, 
the records fail to reflect any significant shift in the 
veteran's hearing loss disability from which the Board can 
find aggravation.   

As there is no record directly prior to the veteran's active 
duty in November 1993, the records closest in time to his 
period of activation was dated in November 1990.  The 
November 1990 class II examination noted the following 
audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
30
LEFT
0
0
0
40
50

The next audiogram was not performed until a periodic non-fly 
examination in March 1994, and noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
15
35
LEFT
0
0
0
30
45




In April 1995, the veteran had the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
0
35
LEFT
0
0
0
30
55

A June 1997 record noted the veteran had high frequency 
hearing loss, 4000 and 6000 hertz, nonprogressive.  This 
record did not include audiometric findings.  

There are no audiometric findings around the August 1998 
separation from active service.  In sum, for the periods of 
service from November 1993 until June 1994 and from August 
1994 until August 1998, the veteran's hearing loss remained 
confined to the 3000 and 4000 hertz frequencies with the 
lower levels reflecting hearing within normal limits.  While 
the exact figures in decibels fluctuated for the 3000 and 
4000 hertz frequencies, the hearing loss remained in the same 
general range.  In fact, a physician in June 1997 indicated 
the hearing loss was nonprogressive.

Under these facts, the Board finds that the evidence does not 
demonstrate that the veteran's preexisting hearing loss 
disability underwent any increase in severity during the 
veteran's active service from November 1993 until June 1994 
and from August 1994 until August 1998 and therefore it was 
not aggravated during service.

Concerning the veteran's active service from February 2002 
until May 2002, audiometric findings in February 2000 prior 
to his activation, reflected the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
40
40
LEFT
-5
0
10
60
65


An April 2002 examination, conducted just prior to the 
veteran's separation from active service, reflected the 
veteran had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
50
40
LEFT
0
0
0
65
55

Even a couple years after active service in April 2005, the 
veteran had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
5
55
45
LEFT
0
5
10
60
60

In sum, the evidence does not demonstrate the veteran's 
hearing loss worsened during active service.  Again, the 
veteran's hearing loss disability has remained relatively 
stable only affecting the highest frequencies of 3000 and 
4000 hertz bilaterally.  Although the exact pure tone 
thresholds in the 3000 and 4000 hertz frequencies have 
fluctuated, the numbers remained in the same general range 
during his period of active service in 2002.  

The Board has considered the veteran's written statements, as 
well as those of his representative, submitted in support of 
his arguments that he has hearing loss as a result of his 
service.  To the extent that the veteran's statements 
represent evidence of continuity of symptomatology, without 
more, his statements are not competent evidence of a nexus 
between a medical condition and his military service or proof 
of aggravation during active service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


